DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 1/14/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-17 stand rejected. Claims 1-17 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 1/14/2021, with respect to the 112(b) rejection of claims 2-4 and 6-8, specification objection, claim interpretation, and claim objections have been fully considered and are persuasive.  The 112(b) of claims 2-4 and 6-8, specification objection, claim interpretation, and claim objections have been withdrawn. 

Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. Applicant's arguments filed on 1/14/2021 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US4954128) in view of Burbank et al. (US2017/0296727; hereinafter “Burbank”). 
Applicant’s claims are directed towards an apparatus.
Regarding claims 1-7, 9, 11, and 13-15; Ford discloses a device for therapeutic plasma exchange, comprising an extracorporeal circuit (See Ford Fig. 1-3, C1L5-10, C3L45-56; therapeutic plasma exchange system of instrument 10), which comprises:
A) a blood line configured to receive blood from a patient (See Ford Fig. 1-3, C4L34-37; blood line 52 connects to needle 40 that comes from the patient), 
B) a separating unit configured to receive the blood from the blood line and further configured to separate the blood into formed elements and blood plasma (See Ford Fig. 1-3, C4L40, C5L6-10; during the collection cycle separation device 36 receives the blood via input port 54 and separates the blood into constituent parts of red cell concentrate and plasma), 
C) a formed elements bag configured to store at least a portion of the formed elements separated at the separating unit (See Ford Fig. 1-3, C4L38-44; the blood line 52 drawn from needle 40 pulls the blood into input port 54, with a branch line 60 that’s connected to port 61. The port and branch line is at the bottom of reservoir 38.),
D) a return line configured to receive a first flow of the formed elements and return the first flow to the patient (See Ford Fig. 1-3, C5L12-34; during the infusion cycle reservoir 38 is moved through outlet port 61, through blood pump 14 and returns to the patient via blood line 52 and needle 40),
E) a replacement fluid line configured to infuse a plasma replacement fluid to the first flow at a first point of the return line such that the plasma replacement fluid is administered to the patient replacing the separated blood plasma (See Ford Fig. 1-3 C5L12-34; replacement fluid is pumped from bag 46 via line 64, through separator 36, and mixes with the packed cells drawn by the blood pump from reservoir 38, and returns to the donor by way of needle 40.). 
Ford does not disclose F) a drug line configured to add a therapeutic drug only to the first flow at a second point of the return line such that the therapeutic drug is administered to the patient independently of administration of the plasma replacement fluid.
Burbank relates to the prior art by also being an extracorporeal circuit, and further discloses adding a therapeutic drug to the return line and is administered to the patient independently of administration of the plasma replacement fluid (See Burbank Fig. 2A-D, par. [42-50]; medicaments or a drug may be inputted via the RF source 122 through fluid line 162. The medicament may also be selectively diverted via the control valve 136. In which case, the medicament from line 162 is still the only medicament line.). Burbank further indicates that the medicaments added may include citrate, replacement fluid, or any medicament or a drug (See Burbank par. [52, 59]; it is known that citrate is an anticoagulant), and that the therapy fluid flows synchronized with the effluent fluid flow from the extracorporeal circuit achieves an accurate fluid balance (See Burbank par. [5]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Ford’s therapeutic plasma exchange system (i.e. plasmapheresis) with Burbank’s addition of a medicament drug that is administered to the patient (See Burbank par. [52]; it is known that citrate is an anticoagulant) in order to further treat any necessary conditions or apply appropriate drugs to a patient. Additionally, Burbank’s addition of the medicaments combined with the machine configurations that supports one or more therapy fluid flows with effluent fluid flows in an extracorporeal circuit can achieve accurate fluid balance (See Burbank par. [5]).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The device according to claim 1, wherein the drug line comprises a storage of the therapeutic drug, a conveyer of therapeutic drug, a propelling device and a controller configured to control flow of the therapeutic drug (See Burbank Fig. 2A/3A, par. [52]; medicaments/drug may be stored in 322/321, is conveyed via lines that are attached, 352/164/162, and propelled by pumps 130/132/330/332/334. The pumps are further connected to the controller 166/366 that adjusts the speed of the pumps.).
Claim 3: The device according to claim 2, wherein the propelling device comprises at least one peristaltic pump (See Burbank par. [53]; pumps are peristaltic pumps).
Claim 4: The device according to claim 3, wherein the at least one peristaltic pump is a reversible peristaltic pump (See Burbank par. [110]; pumps used for flowing dialysate into and out of the dialyzer (or equivalent for other types of treatment devices), the pumps may operate in either direction).
Claim 5: The device according to claim 2, wherein the drug line shares at least one structural element with at least one of the blood line, the return line and the replacement fluid line (See Burbank Fig. 3A; medicaments or drugs may be added to lines 360, or into line 356).
Claim 6: The device according to claim 5, wherein the at least one shared structural element comprises at least one of a conveyer, a propelling device and a controller (See Burbank Fig. 3A; line 356 may receive multiple inlets of fluids from 321/322/324, utilizes pump 373 that pushes the combined fluids, and may further all utilize the same controller to control valves 362/364/366).
Claim 7: The device according to claim 6, wherein the at least one shared propelling device comprises at least one reversible peristaltic pump (See Burbank par. [110]; pumps used for flowing dialysate into and out of the dialyzer (or equivalent for other types of treatment devices), the pumps may operate in either direction).
Claim 9: The device according to claim 1, wherein the device has a blood withdrawal zone and a zone of infusion to the patient, which coincide (See Burbank Fig. 2A/3A; patient access 150/350).
Claim 11: The device according to claim 1, wherein the separating unit is a filter (See Burbank Fig. 2A/3A, par. [42, 52]; dialyzer 120/320).
Claim 13: The device according to claim 1, the replacement fluid line or the drug line comprises a bubble detector (See Burbank par. [147]; the measure of the flowrate may be done with the pumps, i.e. through one of the lines, which is obtained by using air bubbles that are detected ultrasonically).
Claim 14: The device according to claim 1, further comprising a device configured to measure a pressure in at least one of the blood line, the return line, the replacement fluid line, and the drug line (See Burbank Fig. 2A, par. [43]; pressure sensors 127/128/139).
Claim 15: The device according to claim 1, further comprising: an anticoagulant line for infusion of an anticoagulant (See Ford Fig. 1-3; anticoagulant is located in container 44. See Burbank Fig. 2A/3A; anticoagulant in the form of citrate may be added from fluid sources RF1 or RF2); and a conveyer to connect the replacement fluid line and the anticoagulant line (See Burbank Fig. 2A/3A/3C; 122/124/322/324/321 all have lines that flow through the pumps 130/132/330/332/334, and eventually to line 356 to move to the patient. Additionally, RF1/RF2 may be an anticoagulant line and/or replacement fluid. The line are fluidically connected to each other.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ford (US4954128) in view of Burbank et al. (US2017/0296727; hereinafter “Burbank”), as applied to claim 6 above, and further in view of Lucas (FOR ES2255772; a machine translation has been provided and claim mapped to). 
Applicant’s claims are directed toward an apparatus.
Regarding claim 8; the combination of Ford and Burbank discloses the device according to claim 6 (See combination/claim 6 supra), and a dialysis system that pulls fluids from multiple different sources (See Burbank Fig. 3, par. [55]; flowing fluid from each source 321/322/324 individually/collectively through a number of sensors and conveying the fluid into a drain line 356). The sources contain medicaments, pre-diluent, replacement fluids, blood-normal replacement fluid or saline, or a drug (See Burbank par. [52]). 
The combination does not disclose wherein the controller is incorporated in a radial distributor.
Lucas discloses a dialysis an apparatus for filling containers via a dosing apparatus that will avoid any contact between the device, the substances used, and other drugs (See Lucas Pg1Pr1). The apparatus of Lucas is further radial and contains a plurality of channels (See Lucas Fig. 6; distributor 12). Lucas further indicates that the apparatus allows the solution to be administered in the proper composition to be prepared in the hospital pharmacy services themselves (See Lucas Pg2Pr1). Furthermore, the apparatus allows easy integration of several components of medicinal solution, without the need of washing the internal organs, and further allowing programming of the doses in volumetric form with prior programming of the doses making the dosage automatically, accurately, and safely (See Lucas Pg2Pr2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s dialysis system that utilizes a plurality of tubings and fluid sources (See Burbank Fig. 3, par. [55]; flowing fluid from each source 321/322/324 individually/collectively through a number of sensors and conveying the fluid into a drain line 356), with Lucas’ distributor that takes in multiple tubings and administers the proper composition to be prepared, without the need of subsequent wash of internal organs of the apparatus, automatically, accurately, and safely (See Lucas’ Pg2Pr1-2, Fig. 6; distributor 12). Since Burbank discloses a desire to confirm the accuracy of the flow rate indicated on the controllers via the use of a plurality of tubings, sensors, and devices to properly manage and verify the quantity of fluid utilized (See Burbank par. [56]; corrections provides calibration data to allow more correct flow rate indication by each of the flow sensors, and to confirm the accuracy of the flow rates), while Lucas indicates that the distributor contains several conduits, while further minimizing the need of additional cleansing/apparatuses to automatically, accurately, and safely distribute the materials. 

Claims 12 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US4954128) in view of Burbank et al. (US2017/0296727; hereinafter “Burbank”), as applied to claim 6 above, and further in view of Tuominen et al. (US2003/0148017; hereinafter “Tuominen”) and Fulkerson et al. (US2017/0258979; hereinafter “Fulkerson”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 12 and 10; Burbank discloses the device according to claim 11 (See combination/claim 11 supra). Burbank does not disclose wherein the filter is a hollow-fibre filter.
Tuominen discloses dialyzers, particularly that there may be many ways to design dialyzers, however the three most common designs for dialyzers have been coil dialyzer, parallel plate dialyzer, and the hollow fiber dialyzer (See Tuominen, par. [28]).
Fulkerson discloses a blood purification system used in dialysis (See Fulkerson par. [3]). Fulkerson further indicates that a common type of dialyzer that includes several hundred or more are cylindrical hollow fibers through which blood flow is provided (See Fulkerson par. [8]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Burbank’s dialysis machine for blood treatment and utilizes a separator, to have hollow-fibers, since Tuominen indicates that hollow-fiber type of dialyzers are common to utilize for dialysis (See Tuominen, par. [28]), while Fulkerson specifically indicates that out of hundreds of possible designs, hollow-fiber dialyzers are the most common (See Fulkerson par. [8]).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 10: The device according to claim 1, wherein the therapeutic drug comprises human plasma proteins selected from the group consisting of albumin (5-25%), α-1-antitrypsin, von Willebrand factor, clotting factors, immunoglobulins, plasminogen, plasmin, antithrombin III, fibrinogen, fibrin, thrombin and  combinations thereof (See Tuominen par. [4]; plasma proteins of antihrombin III and thrombin may be binded with, indicating that these components are present.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ford (US4954128) in view of Burbank et al. (US2017/0296727; hereinafter “Burbank”), as applied to claim 1 above, and further in view of Larsen et a. (US2017/0065762; hereinafter “Larsen”) and Flanigan (NPL – Role of sodium in hemodialysis).
Applicant’s claims are directed toward an apparatus.
Regarding claim 16; Burbank discloses the device according to claim 1 (See combination/claim 1 supra). Burbank does not disclose wherein the replacement fluid is an aqueous NaCl solution with a concentration of 0.8 to 1.0% w/v.
However, Larsen indicates that a concentrated replacement fluid utilized in dialysis may be a solution containing 90.73 g/L sodium chloride (i.e. 0.9% w/v) (See Larsen par. [203]).
Flanigan indicates that sodium chloride is the most abundant salt in extracellular fluid. Thus, sodium remains a major indicator of body tonicity and determines the distribution of water across the intra/extracellular boundary. Furthermore, every patient uses dialysate and the most abundant chemicals in dialysate are salt and water (See Flanigan Pg1 Role of sodium in hemodialysis).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Burbank’s dialysis process that utilizes a replacement fluid, with Larsen’s replacement fluid of 0.9% w/v, since Flanigan indicates that sodium chloride is the most abundant, and is utilized in dialysate as salt and water (See Flanigan Pg1 Role of sodium in hemodialysis).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ford (US4954128) in view of Burbank et al. (US2017/0296727; hereinafter “Burbank”), and further in view of Tuominen et al. (US2003/0148017; hereinafter “Tuominen”) and Fulkerson et al. (US2017/0258979; hereinafter “Fulkerson”), as applied to claim 10 above, and further in view of Corash et al. (US2018/0318348; hereinafter “Corash”).
Applicant’s claims are directed towards an apparatus.
Regarding claim 17; the combination of Ford, Burbank, Tuominen, and Fulkerson discloses the device according to claim 10 (See combination/claim 10 supra). The combination does not disclose wherein the clotting factors are selected from the group consisting of factor VII, factor VIII and factor IX.
Corash relates to the prior art by disclosing a method relating to a therapeutic plasma exchange or infusion treatment (See Corash par. [2]), and further disclosing that during therapeutic plasma exchange (TPE), plasma is separated from the cellular components (red blood cells, and platelets). Corash indicates a cryoprecipitate containing the factor VII/VIII/IX (See Corash par. [118, 207, 213], Table 5). Because TPE involves the bulk removal of plasma, anything circulating in the plasma will be removed, leading to a temporary decline in normal plasma components such as factor VII, factor VIII, and factor IX (See Corash par. [6]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s therapeutic plasma exchange system with Corash’s plasma that contains factor VII, factor VIII, or factor IX in order to appropriately replenish the removed components from plasma during the treatment. Since the combination removes plasma from a blood stream during the therapeutic plasma exchange (See Ford Fig. 1-3, C4L40, C5L6-10; during the collection cycle separation device 36 receives the blood and separates the blood into constituent parts of red cell concentrate and plasma), while Corash indicates that during therapeutic plasma exchange involves the bulk removal of plasma, anything circulating in the plasma will be removed, leading to a temporary decline in normal plasma components such as factor VII, factor VIII, and factor IX (See Corash par. [6]). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sternby (20120022423), Szamosfalvi (20080015487).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donovan Bui-Huynh/Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779